MEMORANDUM **
Arjuna C. Fernando appeals pro se from the district court’s judgment dismissing for lack of personal jurisdiction his action against Danish child welfare officials. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1128 (9th Cir. 2003), and we affirm.
The district court properly dismissed Fernando’s action for lack of personal jurisdiction because Fernando failed to allege facts sufficient to establish that ap-pellees have “continuous and systematic” contacts with California that “approximate physical presence,” Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 801 (9th Cir. 2004) (citation and internal quotation marks omitted) (general jurisdiction), or that his claims arose out of or relate to appellees’ forum-related activities, id. at 802 (specific jurisdiction).
Fernando’s June 13, 2016 emergency motion for an injunction pending appeal is denied as moot.
Fernando’s May 23, 2016 “notification of a threat to plaintiff-appellant from defen*622dants-appellees” and request for review is denied.
Appellees’ June 8, 2016 motion for sanctions under Federal Rule of Appellate Procedure 38 is denied.
Fernando’s June 27, 2016 motion to strike Docket Entry No. 19-2 is granted. The Clerk shall remove Docket Entry No. 19-2 from the docket.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir, R. 36-3.